Citation Nr: 9927959	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-20 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with plantar fasciitis and Achilles tendonitis, currently 
evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.

This appeal arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In the decision, the RO confirmed a 
previously assigned 50 percent rating for the veteran's pes 
planus with plantar fasciitis and Achilles tendonitis.

The veteran, in his September 1997 request for an increased 
rating, indicated that he wished to receive financial 
assistance in order to be treated at a private medical 
facility.  This would involve fee based medical care, and is 
a request over which neither the RO nor the Board has 
jurisdiction.  Instead, it is within the purview of the VA 
Medical Center nearest the veteran, and he is advised to 
direct his request to that facility.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's pes planus with plantar fasciitis and 
Achilles tendonitis is no more than pronounced in degree, and 
has not resulted in an unusual or exceptional disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.





CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent 
for bilateral pes planus with plantar fasciitis and Achilles 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 
4.41,4.45, 4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must address whether the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board notes that the veteran has alleged that the 
disorder has gotten worse over the past five years.  The 
Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

The Board also finds, after examining the record, that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance to the veteran 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).  The Board has noted the veteran's 
contentions, in his January 1998 notice of disagreement, as 
to the adequacy of the November 1997 VA examination.  He 
stated that the examiner reported that he did not take pain 
medication, but failed to note that the reason for this was 
not that the medication was not needed, but was instead 
because the veteran's stomach could not tolerate the 
medication.  The Board notes, however, that this is 
immaterial to rating his particular disability as the 
pertinent diagnostic code does not include the use of 
medication as one of the rating criteria.  In determining a 
rating for a disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be legal error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).

The veteran also stated that the examiner failed to note 
"muscle knots" which the veteran complains are related to 
his service-connected bilateral pes planus with plantar 
fasciitis and Achilles tendonitis.  The Board notes, however, 
that the examination report appears to be complete, and 
includes a lengthy description of the veteran's feet.  The 
veteran has not submitted any medical evidence which is in 
conflict with the findings of this examination.  As noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen, at 140.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  Also, in accordance with 38 C.F.R. §§ 4.1-4.2 
(1997) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
and all other evidence of record pertaining to the history of 
the veteran's disability.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  
Disabilities of the foot are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5276-5284.  Pes 
planus is defined as flat feet.  See Buckley v. West, 12 Vet. 
App. 76, 79 (1998).  Acquired flatfoot is rated in accordance 
with DC 5276.  Under Diagnostic Code 5276, a noncompensable 
rating is warranted for acquired flatfoot which is mild in 
degree with symptoms relieved by a built up shoe or arch 
support.  A 10 percent rating is warranted if the bilateral 
flatfoot is moderate in degree, with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  A 30 
percent rating is warranted for bilateral flatfoot which is 
severe in degree, with objective evidence of marked deformity 
(pronation, abduction, etc.) pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is warranted 
if the flatfoot is pronounced in degree, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward placement and severe spasm of the tendo 
achillis on manipulation, and is not improved by orthopedic 
shoes or appliances.  

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10.  Although the 
history of a disability must be considered, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Documents created 
in proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The evidence which has been presented in connection with the 
current claim includes a September 1997 private physical 
therapy prescription recommending deep tissue massage to the 
lower leg and foot twice a week.

During a November 1997 VA examination, the examiner noted 
that veteran reported that he was currently working at a sit-
down job, that he has constant pain and aching in his feet 
and legs, that he has limited motion of the left ankle, that 
he has aching in his left knee, that he uses special shoe 
arches, that he takes no pain medication, that he sometimes 
has problems with balance, that he does not use a cane, and 
that he has had no surgery for his service-connected 
disability.

Upon physical examination, he was found to be 5 feet 8 1/2 
inches tall and to weight 203 pounds.  On standing his 
posture was noted to be good, and his feet were noted to look 
normal, but flat.  Eversion of the calcaneum, on the left 
side, looking from behind, was found.  On tip-toeing, both of 
the calcaneums went into the medial position.  A bunion 
deformity of both feet was found, on the left more than the 
right.  Toe movements were full, but the veteran complained 
of pain during these maneuvers.  Tenderness was present on 
the dorsal area.  No callouses were found, and bilateral 
ankle motion was noted to be good.  Ankle pulses were found 
to be palpable.  Range of motion of the ankle was found to be 
15 degrees dorsiflexion, 25 degrees plantar flexion, 20 
degrees inversion, and 10 degrees eversion.  Both knees 
showed full range of motion without any complaints, and were 
found to be stable.  No swelling or discoloration was found.  
X-rays revealed hallux valgus of the left foot, with 
metatarsus adductus on standing views.  No arthritic changes 
were noted, and both ankles were found to be normal.  The 
diagnosis was moderately pronounced flat feet with metatarsus 
adductus.

As noted above, the veteran currently has a 50 percent 
disability rating for his service-connected disorder.  For a 
50 percent evaluation under this code there must be a 
pronounced bilateral disorder, with marked pronation 
(eversion and abduction of the foot, raising the lateral 
edge), extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  That is the maximum 
allowable rating under DC 5276.  The Board notes that the 
findings reflected by the veteran's medical evidence are, at 
most, comparable to the manifestations contemplated for a 50 
percent rating under Diagnostic Code 5276.  Manifestations 
more severe than those contemplated for a 50 percent rating 
have not been demonstrated.  Moreover, the examiner's 
characterization of the disorder as being "moderately 
pronounced" is consistent with "pronounced" degree of 
severity contemplated by the current 50 percent disability 
rating.

The Board notes that no other diagnostic code which rates 
foot disorders contains a maximum allowable rating over 50 
percent.  The Board also notes that DC 5270-5274, which rate 
disabilities of the ankle, also contain no ratings in excess 
of 50 percent.  Accordingly, the Board finds that the 
preponderance of the evidence is against a 50 percent 
evaluation for bilateral pes planus with plantar fasciitis 
and Achilles tendonitis.  

The above decision is based on the VA Schedule for Rating 
Disabilities.  The Board has noted the veteran's contention 
that he had to leave a management job and take a lower paying 
seated job due to the impairment associated with his pes 
planus.  In order to warrant an increased rating on an extra-
schedular basis, there must be something unusual about the 
veteran's service-connected disability which sets him apart 
from other veterans with the same type of disability.  Under 
38 C.F.R. § 3.321(b) (1998), an extra-schedular rating may be 
assigned only when the case presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

With respect to the issue of whether or not the disorder 
causes marked interference with employment, the Board notes 
that the evidence reflects that the veteran works full time 
and there is no indication that he has lost time from work.  
Although he has reported that he had to switch from working a 
job which involved standing to one which involves sitting, 
the Board finds that this is not the type of marked 
impairment contemplated for an extra-schedular rating.  The 
Board notes that the currently assigned 50 percent rating 
reflects that the veteran is already being compensated for 
significant physical impairment of his ability to function in 
a work situation.  The Board also finds no basis for 
concluding that the disorder has required frequent 
hospitalizations.  None of the records which are contained in 
the claims file show that the veteran has had a 
hospitalization which was necessitated by the service-
connected pes planus.  Accordingly, the Board concludes that 
referral for assignment of an extra-schedular rating is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An increased rating for bilateral pes planus with plantar 
fasciitis and Achilles tendonitis, currently evaluated as 50 
percent disabling, is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

 

